                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                    3:19-cv-557-FDW
                                (3:06-cr-96-FDW-DSC-1)

WILLIAM ROOSEVELT CLOUD,                  )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                           ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s “Affidavit for Certificate of

Appealability – Offer to Settle Case,” (Doc. No. 4).

       Petitioner filed a § 2255 Motion to Vacate in the instant case that was dismissed as an

unauthorized successive petition on April 24, 2020. (Doc. No. 2). The Court declined to issue a

certificate of appealability. (Doc. No. 2 at 7).

       In the instant Motion, filed on May 12, 2020, the Petitioner addresses the merit of his §

2255 claims and asks the Court to issue a certificate of appealability because he is actually innocent

of the offense of which he was convicted. Petitioner also “offers to settle” the case with the

Government and sets forth the conditions he proposes. (Doc. No. 4 at 20). If the Government does

not accept his offer, he requests a certificate of appealability, evidentiary hearing, appointment of

counsel, and retrial.

       Petitioner’s request that this Court issue a certificate of appealability is moot because the

Court already considered the matter and declined to issue a certificate of appealability in the Order

dismissing the § 2255 petition. To the extent that Petitioner seeks reconsideration of the Order

dismissing his § 2255 petition, that requests is denied because Petitioner has set forth no basis for

                                                   1

          Case 3:19-cv-00557-FDW Document 5 Filed 06/01/20 Page 1 of 2
such relief. Petitioner also expresses his desire to potentially seek such relief from the Fourth

Circuit Court of Appeals at some point in the future. He must file any claim for relief from the

Fourth Circuit with that Court.

       IT IS, THEREFORE, ORDERED that Petitioner’s “Affidavit for Certificate of

Appealability – Offer to Settle Case,” (Doc. No. 4), is DENIED.



                                         Signed: May 29, 2020




                                               2

          Case 3:19-cv-00557-FDW Document 5 Filed 06/01/20 Page 2 of 2
